In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________
           No. 02-22-00400-CV
      ___________________________

IN RE NOBLE CLASSIC HOMES, INC., Relator



              Original Proceeding
 158th District Court of Denton County, Texas
         Trial Court No. 22-3718-158


     Before Bassel, Kerr, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency stay and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency stay are denied.

                                                    Per Curiam

Delivered: October 13, 2022




                                         2